DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered. Claims 1, 8, and 14 are amended. Claims 1-20 are presented for examination. Claims 1-20 are pending.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 1, claim 1 is amended to including the two monitoring steps as follow:
monitoring, by the one or more processors, real-time endurance factor information for the set of storage devices, the endurance factor information including expected wear information and specified wear leveling parameters, the specified wear leveling parameters defining a threshold including an amount of wear over time for the set of storage devices, and the expected wear information includes an amount of wear over time for the set of storage devices; 
monitoring a wear rate of drives to determine whether the wear rate of one or more drives is too fast/high, or remains within an expected specification, and determining when a group of drives are wearing similarly relative to each respective drive in the group”.
The specification fails to disclose an invention where the two recited “monitoring” steps above are used in a single embodiment. Paragraphs 0047-0050 of the current specification provide different embodiments and scenarios in determining whether the wear level is even. There is no teaching that the recited monitoring steps are usable together in the same embodiment.
As per claims 8 and 14, claims 8 and 14 are also rejected under the same rationale as of claim 1 for containing similar subject matters as of claim 1.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 8, 10, 11, 14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US Pub. 2017/0147237) in view of Lambert et al. (US Pub. 2013/0179624) and further in view of Dalmatov (US Pub. 20170285973).

As per claims 1, 8, and 14, Fang et al. disclose a method comprising: 
identifying, by one or more processors (See Fig. 1, system 102 and paragraph 0020, wherein the system inherently comprises at least one processor), a set of storage devices in a storage system (See paragraph 0021, wherein the storage system comprises a set of SSD), wherein each storage device of the set of storage devices is assigned to a corresponding endurance tier based on historical utilization of respective storage devices, wherein the endurance tiers correspond to a range of device endurance remaining for a storage device (See paragraphs 0013 and 0016, wherein 
monitoring, by the one or more processors, real-time endurance factor information for the set of storage devices (See paragraph 0004, wherein DWPD refers to the number of times that the entire capacity of a SSD can be overwritten each and every day of the specified warranty period before the SSD degrades below warrantied specifications and paragraph 0015, lines 13-15, wherein the system monitor and determine write endurance value. It is readily apparent that the statistics have to be gathered as the process occurs (i.e. real-time) otherwise it’d be lost as the time passed); 
in response to determining that the monitored real-time endurance factor information indicates that the set of storage devices are not wearing evenly (See paragraph 0012, wherein the SSD degrade in response to intensive write operation and if the write operation is targeting a hotspot of the SSD then it’ll create an uneven wearing of the SSD and affecting the SSD entirely), reassigning, by one or more processors, at least one storage device of the set of storage devices to an updated endurance tier, corresponding to utilization of the at least one storage device. See paragraph 0016 and paragraph 0028, wherein the SSDs are assigned from cold to hot groups (i.e. tiers) based on their endurance and to be reassigned another group according to the newly updated endurance rating.
Fang et al. do not particularly disclose the endurance factor information including expected wear information and specified wear leveling parameters, the specified wear leveling parameters defining a threshold including an amount of wear over time for the 
Lambert et al. disclose a method of determining the endurance of storage devices by comparing the wear level to expected wear level over a given elapsed period of time. See paragraphs 0012 and 0044.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fang et al. to include the teaching of Lambert et al. in order to arrive at the current invention. The motivation of doing so is to allow the expected wear usage at any given cumulative system operating time may be detected and utilized to trigger a customer non-volatile memory operation usage warning when the actual wear use level exceeds the expected wear use level for the given cumulative system operating time as taught by Lambert et al. in paragraph 0012.
Fang et al. do not particularly disclose monitoring a wear rate of drives to determine whether the wear rate of one or more drives is too fast/high, or remains within an expected specification, and determining when a group of drives are wearing similarly relative to each respective drive in the group.
Dalmatov discloses monitoring a wear rate of drives to determine whether the wear rate of one or more drives is too fast/high, or remains within an expected specification, and determining when a group of drives are wearing similarly relative to each respective drive in the group. See paragraph 0026, wherein the wear rate is monitored to by determining if the write is too high or too slow which contributes to how 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fang et al. to include the teaching of Dalmatov in order to arrive at the current invention. The motivation of doing so is to ensure the SSD lasts as long as intended while providing maximum performance during its lifetime as taught by Dalmatov in last sentence of paragraph 0026..

As per claims 3, 10, 16, Fang et al. disclose the method of claim 1, further comprising: 
reallocating, by one or more processors, data stored in the set of storage devices based on the reassignment of the at least one storage device of the set of storage devices to the updated endurance tier. See paragraph 0026, last sentence, wherein based on utilization and endurance values the data in hot extent will be reassigned to a group of SSDs assigned to store warm data.

As per claims 4, 11, and 17 Fang et al. disclose the method of claim 1, further comprising: 
determining, by one or more processors, whether the respective storage devices of the set of storage devices are wearing within a defined threshold percentage of each other, based on the monitored real-time endurance factor information for the set of See paragraph 0028, wherein the thresholds to determine the wearing of the SDDs are DWPD ratings.

As per claims 6 and 19, Fang et al. disclose the method of claim 1, wherein the set of storage devices are a heterogeneous array of SSDs within a drive array. See paragraph 0033, last sentence, wherein SSDs are the same SSDs in the array of SSDs (See paragraph 0034, lines 18).

Claims 2, 7, 9, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al., Lambert et al., and Dalmatov and further in view of Chen et al. (US Pub. 2015/0262712).
As per claims 2, 9, and 15, Fang et al. disclose the method of claim 1, further comprising: 
collecting, by one or more processors, usage information for the set of storage devices (See paragraph 0080, lines 7-17).
Fang et al. do not particularly disclose usage information for the set of storage devices on respective device controllers of each storage device of the set of storage devices.
Chen et al. disclose the SSD controller and using the controller to manage the performance of the memory blocks of respective storage device. See paragraph 0054.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fang et al. to include the teaching of Chen et al. in order to arrive at the current invention. The 

As per claims 7, 13, and 20, Fang et al. teaches SSD degrading due to program and erase operation (See paragraph 0014) and the need to have SSDs have matching endurance value, capacity, and speed (See paragraph 0037) but does not particularly disclose the real-time endurance factor information includes program/erase (P/E) cycles and indications of retired and reserve blocks for the storage devices of the set of storage devices.
	Chen et al. disclose the endurance information includes program/erase (P/E) cycles (See paragraph 0032 PEC is program/erase cycle) and bad blocks of SSD are marked as retired (See paragraph 0054) and blocks that are reserved do not get marked at the weakest code rate (See paragraph 0047).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fang et al. to include the teaching of Chen et al. in order to arrive at the current invention. The motivation of doing so is to identify the P/E cycle which affects the SSD performance, retired and the reserved blocks which affects the available capacity of the SSD and in turn affecting compatibility of SSDs within the same tier so that it further enhances the method of assigning or classifying the SDDs to their respective groups.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al., Lambert et al. and further in view of Dalmotov (US Pub. 20180284997).
As per claims 5, 12, and 18, Fang et al. disclose that the SSDs are provision into extents (See paragraph 0014) but do not explicitly disclose the method of claim 1, wherein the set of storage devices are a plurality of solid-state drives (SSDs) that correspond to a common logical unit number (LUN) in a drive array. 
Dalmotov discloses wherein the set of storage devices are a plurality of solid-state drives (SSDs) that correspond to a common logical unit number (LUN) in a drive array. See paragraph 0006, wherein the SSDs are arranged into a RAID group. See paragraph 0023, wherein extent 172 is derived from RAID group. See paragraph  0061, wherein extent can be a LUN. Therefore, plurality of SSDs correspond to a common LUN in a drive array (i.e. RAID group).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fang et al. to include the teaching of Dalmotov in order to arrive at the current invention. The motivation of doing so is user design choice since a logical representation of a physical storage devices can be volumes, LUN, VM disk, or other types of objects as disclosed by Dalmotov in paragraph 0061 in order to meet the system or user’s requirement to be entirely conformed to the file system.



Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 14 have been considered but are moot because amendments to claims 1, 8, and 14 changed the scope of the invention and necessitated a new ground of rejection. 
Applicant argued in page 12 that Fang and Lambert do not teach “expected wear information and specified wear leveling parameters”. Examiner respectfully disagrees. Applicant failed to address the cited paragraphs of Lambert. Paragraphs 0012 and 0044 of Lambert clearly disclose the claimed limitation as cited below:
“In this regard, total and application-specific non-volatile memory wear event alerting with configurable thresholds and end of life prediction, together with an optional breakout of per-application wear contribution. For example, total non-volatile memory device wear may be detected and compared to one or more defined total wear thresholds (e.g., such as 80% or 100% of the acceptable total non-volatile memory device wear), and/or compared to expected wear levels at a given elapsed cumulative system operating time to detect excessive memory use that results in far higher wear than the expected wear level for the given cumulative system operating time. In another exemplary embodiment, actual (historical to-date) wear level use rates may be extrapolated out (e.g., by curve fitting or matching actual data and extrapolating same) to estimate the date (or cumulative system operating time) that the expected 100% wear limit for the given non-volatile memory device will be reached at the current wear level use rate. Additionally or alternatively, gross excursions or deviations from expected wear usage at any given cumulative system operating time may be detected and utilized 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Thanh D Vo/           Examiner, Art Unit 2139

/REGINALD G BRAGDON/           Supervisory Patent Examiner, Art Unit 2139